Name: Commission Regulation (EEC) No 768/92 of 27 March 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/26 Official Journal of the European Communities 28 . 3 . 92 COMMISSION REGULATION (EEC) No 768/92 of 27 March 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 307/92 Q, as last amended by Regulation (EEC) No 692/92 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 307/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (% and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 668/92 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ si rticle 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 28 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 26. 6 . 1991 , p. 27. (J) OJ No L } 64, 24. 6 . 1985, p. 11 . (&lt;) OJ No L 71 , 18 . 3 . 1992, p. 21 . O OJ No L 167, 25. 7 . 1972, p. 9 . (6) OJ No L 201 , 31 . 7 . 1990, p. 11 . O-OJ No L 32, 1 . 2 . 1992, p . 20 . (8) OJ No L 74, 20 . 3 . 1992, p. 35 . O OJ No L 266, 28 . 9 . 1983 , p. 1 . 28 . 3 . 92 Official Journal of the European Communities No L 83/27 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts, per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU) :  Spain 16,727 17,006 17,516 17,512  Portugal 25,807 26,086 26,596 26,592  Other Member States 16,727 17,006 17,516 17,512 2 . Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 39,38 40,04 41,24 41,23  Netherlands (Fl) 44,37 45,11 46,46 46,45  BLEU (Bfrs/Lfrs) 812,20 825,75 850,51 850,32  France (FF) 132,07 134,27 138,30 138,27  Denmark (Dkr) 150,21 152,71 157,29 157,26  Ireland ( £ Irl) 14,699 14,944 15,393 15,389  United Kingdom ( £) 12,966 13,189 13,601 13,598  Italy (Lit) 29 464 29 955 30 854 30 847  Greece (Dr) 3 944,32 3 999,33 4 105,61 4 066,98  Spain (Pta) 2 571,86 2 613,82 2 689,87 2 689,13  Portugal (Esc) 5 468,89 5 526,89 , 5 630,1 1 5 622,85 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU) : " &gt;  Spain 17,977 18,256 18,766 ' 18,762  Portugal 27,057 27,336 27,846 27,842  Other Member States 17,977 18,256 18,766 18,762 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 42,32 42,98 44,18 44,17  Netherlands (Fl) 47,69 48,43 49,78 49,77  BLEU (Bfrs/Lfrs) 872,90 886,44 911,21 911,01  France (FF) 141,94 144,14 148,17 148,14  Denmark (Dkr) 161,43 163,94 168,52 168,48  Ireland ( £ Irl) 15,798 16,043 16,491 16,488  United Kingdom ( £) 13,961 14,183 14,595 14,592  Italy (Lit) 31 666 32 157 33 055 33 048  Greece (Dr) 4 259,48 4 314,48 4 420,76 4 382,13  Spain (Pta) 2 760,40 2 802,36 2 878,41 2 877,66  Portugal (Esc) 5 729,73 5 787,73 5 890,96 5 883,69 No L 83/28 Official Journal of the European Communities 28 . 3 . 92 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU):  Spain 30,132 30,463 30,699 30,699  Portugal 36,862 37,193 37,429 37,429  Other Member States 18,432 18,763 18,999 18,999 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 43,39 44,17 44,73 44,73  Netherlands (Fl) 48,89 49,77 50,40 50,40  BLEU (Bfrs/Lfrs) 894,99 911,06 922,52 922,52  France (FF) 145,53 148,15 ' 150,01 ¢ 150,01  Denmark (Dkr) 165,52 168,49 170,61 170,61  Ireland ( £ Irl) 16,198 16,488 16,696 16,696  United Kingdom ( £) 14,282 14,547 14,733 14,733  Italy (Lit) 32 467 33 050 33 466 33.466  Greece (Dr) 4 341,71 4 408,03 4 435,19 4 392,31  Portugal (Esc) 7 779,29 7 848,11 7 895,97 7 889,10  Spain (Pta) 4 594,61 4 644,39 4 680,15 4 679,99 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current « 1st period 2nd period 3rd period 3 4 5 6 DM 2,042610 2,041440 2,040420 2,039360 Fl 2,301130 2,299670 2,298210 2,296840 Bfrs/Lfrs 42,050700 42,020900 41,995300 41,966200 FF 6,932690 6,931040 6,929420 6,928360 Dkr 7,938270 7,935340 7,932050 7,929990 £Irl 0,767275 0,767293 0,767296 0,767467 £ 0,714035 0,714195 0,714314 0,714473 Lit 1 537,68 1 539,92 1 542,04 .1 544,06 Dr 236,31900 238,49700 240,23500 242,61300 Esc 176,11700 176,64900 177,09600 177,49600 Pta 128,96600 129,20000 129,44100 129,62000